Title: To Benjamin Franklin from C——, 25 June 1779
From: C——
To: Franklin, Benjamin


My Dear Friend.
June 25. 1779
Your Letter of the 17 April gave me infinite Pleasure & I am more exceedingly obliged to you for the very kind reception you gave my Son, as well as your warm commendations of him.
I wish this detestable war was at an End, that Friends who love each other might cordially meet & embrace, & I am sure you wish you could put an End to it.
All your Friends here besides the Two particular ones you mention love & esteem you equally, especially those who were once of the Family of Sugar Loaf Hall Hampstead. You shall have the London Chronicle soon.
We have not seen good Mrs. Stevenson these 100 Years nor Mrs. Hewson.
My whole Family unite in cordial & affectionate wishes for you, & I am Dear Sir, Your most obedient humble Servant.
C

P.S. Kind regards to Mr Temple.
As no more Packets are to go between Dover & Calais— you had best apply to the Postmastr. of Calais (Monsr. Caffieri) for the Chronicle.

 
Addressed: A Monsr. / Monsr. B. Franklin / a Passy / pres de Paris.
Notation: No Name.
